UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8122


TANYIN B. HOLLEY,

                Plaintiff – Appellant,

          v.

D. SHIRLEY, Correctional Officer,

                Defendant – Appellee,

          and

DIXON, Correctional Officer; E.P. WARD, Sergeant,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00508-GBL-JFA)


Submitted:   April 25, 2013                   Decided:   May 16, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanyin B. Holley, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tanyin B. Holley, Sr., appeals the district court’s

order    granting   summary      judgment     to     Defendant    D.    Shirley   in

Holley’s 42 U.S.C. § 1983 (2006) proceeding.                   We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons     stated    by   the    district      court.      Holley    v.

Shirley, No. 1:11-cv-00508-GBL-JFA (E.D. Va. filed Nov. 19 &

entered Nov. 20, 2012).          We deny Holley’s motion for appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument      would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                        2